FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10519

               Plaintiff - Appellee,             D.C. No. 2:07-CR-00261-FJM

   v.
                                                 MEMORANDUM *
 JUAN TAPIA-QUINTERO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Juan Tapia-Quintero appeals from his guilty-plea conviction and aggregate

230-month sentence for conspiracy to possess with intent to distribute 500 grams



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
or more of methamphetamine and five kilograms or more of cocaine, in violation

of 21 U.S.C. § 846, conspiracy to commit money laundering, in violation of

18 U.S.C. § 1956(h), and possession or use of a firearm during and in relation to a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Tapia-Quintero’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




EF/Research                               2                                    08-10519